 Case: 4:17-cv-02283-SEP Doc. #: 84 Filed: 04/20/20 Page: 1 of 2 PageID #: 660



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DENNIS LARAMORE,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )           Case No. 4:17-cv-02283-SEP
                                                  )
ZACH JACOBSEN, et al.,                            )
                                                  )
       Defendants.                                )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Strike Defendants’ Reply

Memorandum in Support of Defendant’s Motion for Summary Judgment. Doc. [83].

       Rule 12(f) of the Federal Rules of Civil Procedure provides that a “court may strike from

a pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” Fed. R. Civ. P. 12(f). “A motion to strike is properly directed only to material contained

in pleadings.” Khamis v. Bd. of Regents, Se. Mo. State Univ., No. 1:09-CV-145-RWS, 2010 WL

1936228, at *1 (E.D. Mo. May 13, 2013) (quoting Mecklenburg Farm, Inc. v. Anheuser-Busch,

Inc., No. 4:07-CV-1719-CAS, 2008 WL 2518561, at *1 (E.D. Mo. June 19, 2008)). Rule 7(a)

defines “pleadings” as a complaint, an answer to a complaint, an answer to a counterclaim, an

answer to a crossclaim, a third-party complaint, and if the court orders one, a reply to an answer.

Fed. R. Civ. P. 7(a).

       The document that Plaintiff seeks to strike is not a pleading, and courts in this district

have generally not permitted parties to attack such non-pleadings through motions to strike. See,

e.g., Shea v. Peoples Nat. Bank, No. 4:11-CV-1415-CAS, 2013 WL 74374, at *1 and *2, (E.D.



                                                 1
 Case: 4:17-cv-02283-SEP Doc. #: 84 Filed: 04/20/20 Page: 2 of 2 PageID #: 661



Mo. Jan. 7, 2013) (citing cases); Khamis, 2010 WL 1936228, at *1 (the document attached to the

memorandum in opposition “is not a pleading and cannot be attacked with a motion to strike”);

see also Milk Drivers Local Union No. 387 v. Roberts Dairy, 219 F.R.D. 151, 152 (S.D. Iowa

2003) (“Pleadings include complaints, answers, replies to counterclaims, answer to cross-claims,

third-party complaints, and third-party answers. Therefore, a motion to strike a motion for

summary judgment is inappropriate and should be denied.”) (internal citations omitted;

collecting cases). Thus, the Court will deny Plaintiff’s motion to strike Defendants’ reply brief,

as that document is not a pleading.

       IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike Defendants’ Reply

Memorandum in Support of Defendant’s Motion for Summary Judgment (Doc. [83]) is

DENIED.



Dated this 20th day of April, 2020.




                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
